Name: 2003/693/CFSP: Council Decision 2003/693/CFSP of 22 September 2003 concerning the conclusion of the Agreement between the European Union and the Republic of Cyprus on the participation of the Republic of Cyprus in the European Union Forces (EUF) in the Democratic Republic of Congo
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Africa;  Europe
 Date Published: 2003-10-07

 Avis juridique important|32003D06932003/693/CFSP: Council Decision 2003/693/CFSP of 22 September 2003 concerning the conclusion of the Agreement between the European Union and the Republic of Cyprus on the participation of the Republic of Cyprus in the European Union Forces (EUF) in the Democratic Republic of Congo Official Journal L 253 , 07/10/2003 P. 0022 - 0022Council Decision 2003/693/CFSPof 22 September 2003concerning the conclusion of the Agreement between the European Union and the Republic of Cyprus on the participation of the Republic of Cyprus in the European Union Forces (EUF) in the Democratic Republic of CongoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) On 5 June 2003, the Council adopted Joint Action 2003/423/CFSP on the European Union Military Operation in the Democratic Republic of Congo(1).(2) Article 10(2) of that Joint Action provides that the Political and Security Committee shall take appropriate action with regard to participation arrangements and shall, if required submit those to Council.(3) Following the Council Decision of 21 July 2003 authorising the Presidency, assisted where necessary by the Secretary General/High Representative to open negotiations, the Presidency negotiated an agreement with the Republic of Cyprus on the participation of the Republic of Cyprus in the European Union Forces (EUF) in the Democratic Republic of Congo.(4) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and the Republic of Cyprus on the participation of the Republic of Cyprus in the European Union Forces (EUF) in the Democratic Republic of Congo is hereby approved on behalf of the European Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union.Article 3The Decision shall take effect on the day of its adoption.Article 4The Decision shall be published in the Official Journal of the European Union.Done at Brussels, 22 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 143, 11.6.2003, p. 50.